—In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Donovan, J.), dated April 26, 1984, as awarded custody of the parties’ two infant daughters to the plaintiff wife, directed the sale of the marital residence, awarded the plaintiff a portion of defendant’s pension, should he receive one, and directed defendant to pay the plaintiffs counsel a fee in the amount of $1,500.
Judgment affirmed, insofar as appealed from, with costs.
Contrary to defendant’s claims, our examination of the record reveals that the trial court’s awards in question are supported by the proof presented. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.